Name: Commission Regulation (EC) No 1366/1999 of 25 June 1999 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31999R1366Commission Regulation (EC) No 1366/1999 of 25 June 1999 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands Official Journal L 162 , 26/06/1999 P. 0030 - 0030COMMISSION REGULATION (EC) No 1366/1999of 25 June 1999amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2348/96(2), and in particular Article 3(4) thereof,(1) Whereas Commission Regulation (EEC) No 2224/92(3), as last amended by Regulation (EC) No 1348/98(4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from the customs duty on imports or for Community aid for products coming from the rest of the Community and the amounts thereof; whereas that quantity for the period 1 July 1999 to 30 June 2000 should be determined;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EEC) No 2224/92 is hereby replaced by the following: "Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantity of hops covered by CN code 1210 in the forecast supply balance qualifying for exemption from customs duty on direct imports into the Canary Islands or for Community aid for products coming from the rest of the Community shall be 50 tonnes for the period 1 July 1999 to 30 June 2000."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 320, 11.12.1996, p. 1.(3) OJ L 218, 1.8.1992, p. 89.(4) OJ L 184, 27.6.1998, p. 15.